Citation Nr: 0330805	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1974 to November 1978, and from March 1980 to May 
1994 (and had prior active service, the dates of which have 
not been verified).  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  A Travel Board 
hearing before the undersigned was held at the Winston-
Salem, North Carolina RO in October 2002.  A transcript of 
the hearing is associated with the claims folder.  In March 
2003 the Board undertook further development pursuant to 
38 C.F.R. § 19.9(a)(2).  Such development has been 
completed.  For the reasons indicated below, further RO 
adjudicatory action is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The veteran was provided adequate 
notice of the VCAA (including that evidence received within 
a year would be considered) in May 2001.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, (Fed. Cir. May 1, 2003) (DAV).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C. § 7104.  
38 C.F.R. § 19.9(a)(2)(ii) was held invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

Here, the Board has obtained additional evidence through its 
own development.  Specifically, the Board arranged for a 
psychiatric examination to determine the nature and etiology 
of the veteran's psychiatric disorder.  This examination was 
accomplished in September 2003.  The veteran has not waived 
initial AOJ consideration of such evidence.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should review the entire record 
and re-adjudicate the claim in light of 
the evidence added to the record since 
their previous review, and in particular 
the report of the examination which the 
Board arranged.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The purposes of this remand are to meet due process 
requirements and to satisfy the mandates of the Federal 
Circuit in DAV, supra.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


